   Case 1:21-cv-00277-LPS Document 1 Filed 02/24/21 Page 1 of 4 PageID #: 1




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

DENA LUNDY PADOVANI,          )
                              )
        Plaintiff,            )
                              )
    v.                        )                     Case No.:
                              )
THE UNITED STATES OF AMERICA, )
                              )
        Defendant.            )

                                   COMPLAINT

      1.     This is an action arising under the Federal Torts Claims Act, 28 U.S.C.

§§ 2671 et seq. This Court is vested with personal jurisdiction pursuant to 28 U.S.C.

§ 1346(b).

      2.     The Plaintiff, Dena Lundy Padovani resides at 42 East Champlain

Avenue, Wilmington, Delaware 19804.

      3.     On or about March 14, 2019, the Plaintiff was at all times herein

relevant exercising due care and was operating a motor vehicle eastbound on

Newport Pike, near the Fallon Avenue intersection, near the City of Wilmington,

State of Delaware.

      4.     At or about the same time and place, Christina R. Anderson was

operating a motor vehicle as an employee of the United States Postal Service, a

federal agency of the Defendant, eastbound on Newport Pike, near the Fallon

Avenue intersection, near the City of Wilmington, State of Delaware, and

                                         1
   Case 1:21-cv-00277-LPS Document 1 Filed 02/24/21 Page 2 of 4 PageID #: 2




negligently caused the vehicle in which she was operating to rear-end the Plaintiff’s

vehicle.

      5.     Christina R. Anderson was negligent in that she:

             (a)   Failed to maintain a proper lookout;

             (b)   Failed to maintain proper control over her vehicle;

             (c)   Operated her motor vehicle in a careless manner in violation of

21 Del. C. §4176(a);

             (d)   Operated her motor vehicle in an imprudent manner in violation

of 21 Del. C. §4176(a);

             (e)   Operated her vehicle without due regard for road and traffic

conditions then existing in violation of 21 Del. C. §4176(a);

             (f)   Failed to maintain a proper lookout in violation of 21 Del. C.

§4176(b);

             (g)   Failed to give her full time and attention to the operation of her

motor vehicle in violation of 21 Del. C. §4176(b);

             (h)   Failed to control the speed of her motor vehicle as was necessary

to avoid colliding with another vehicle on the highway in violation of 21 Del. C.

§4168;




                                         2
   Case 1:21-cv-00277-LPS Document 1 Filed 02/24/21 Page 3 of 4 PageID #: 3




             (i)   Followed another vehicle more closely than was reasonable and

prudent without having due regard for the speed of such vehicle, and the traffic upon

the highway, in violation of 21 Del. C. §4123(a).

             (j)   As otherwise will be revealed through discovery in the case.

       6.    At all times relevant, Christina R. Anderson was a servant, agent or

employee of Defendant United States of America.

       7.    Each of the aforementioned acts of negligence of Christina R. Anderson

is attributable to Defendant by reason of the doctrine of respondeat superior.

       8.    Each of the aforementioned acts of negligence of the Defendant

constitutes the proximate cause of the incident, injuries and damages resulting to the

Plaintiff.

       9.    As a proximate result of the negligence of the Defendant, the Plaintiff

has suffered the following injuries and damages:

             (a)   Personal injuries, all of which may be permanent;

             (b)   Pain and suffering;

             (c)   Medical expenses, plus future medical expenses.

       10.   On May 18, 2020, Plaintiff submitted a claim based on these allegations

in the amount of One Hundred Sixty Five Thousand Five Hundred Dollars

($165,500.00) to the Defendant which was received by the Defendant on or about May

18, 2020.


                                          3
   Case 1:21-cv-00277-LPS Document 1 Filed 02/24/21 Page 4 of 4 PageID #: 4




      WHEREFORE, Plaintiff demands judgment against the Defendant in the

amount of One Hundred Sixty Five Thousand Five Hundred Dollars ($165,500.00) for

personal injuries, pain and suffering, past and future medical expenses, interest and

court costs.

                                WEIK, NITSCHE & DOUGHERTY, LLC

                                /s/ Gary S. Nitsche
                                GARY S. NITSCHE, P.A. (#2617)
                                WILLIAM R. STEWART, III, ESQ. (#4980)
                                305 N. Union Street, Second Floor
                                P. O. Box 2324
                                Wilmington, DE 19899
                                (302) 655-4040
                                Attorneys for Plaintiff




                                         4
